IN THE SUPREME COURT OF TEXAS
                                       ════════════
                                         NO. 14-0122
                                       ════════════

   LIFE PARTNERS, INC. AND MILKIE/FERGUSON INVESTMENT, INC., PETITIONERS,
                                                 v.
MICHAEL ARNOLD, JANET ARNOLD, STEVE SOUTH AS TRUSTEE AND ON BEHALF OF
THE SOUTH LIVING TRUST, JOHN S. FERRIS, M.D., CHRISTINE DUNCAN, AND ALL
               OTHERS SIMILARLY SITUATED, RESPONDENTS

  ════════════════════════════════════════════════════
                    ON PETITION FOR REVIEW FROM THE
             COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
  ════════════════════════════════════════════════════
                              JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the Fifth Court of Appeals’ judgment should be affirmed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

                                      1)      The Fifth Court of Appeals’ judgment is affirmed;
                                              and

                                      2)      Michael Arnold, Janet Arnold, Steve South as
                                              Trustee And on Behalf of the South Living Trust,
                                              John S. Ferris, M.D., and Christine Duncan, shall
                                              recover, and Life Partners, Inc., and Milkie/Ferguson
                                              Investment, Inc. shall pay, the costs incurred in this
                                              Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the Fifth District and to the District Court of Dallas County, Texas, for observance.


                    Opinion of the Court delivered by Justice Jeffrey S. Boyd


                                           May 8, 2015
                                           **********